Sears-Collins, Justice.
Gregory Huff Buford was convicted of the malice murder of Kenneth Matthew Demun and of possession of a firearm during the commission of a crime. Buford was sentenced to life in prison on the murder conviction and to five years to run consecutively on the possession of a firearm charge.1 We affirm the conviction and sentence.
1. Construed in the light most favorable to the verdict, the evidence was sufficient to allow a rational trier of fact to find Buford guilty beyond a reasonable doubt of the crimes charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Buford contends that the trial court erred in admitting into evidence two photographs of the victim, one which was taken while the victim was alive, and another which depicted the bullet wounds in the victim’s torso. We find that both photographs were relevant, that they were not unduly prejudicial, and that the trial court did not err in admitting the photographs into evidence. See Scott v. State, 250 Ga. 195, 199 (297 SE2d 18) (1982); Sizemore v. State, 251 Ga. 867, 868 (310 SE2d 227) (1984); Franklin v. State, 245 Ga. 141, 150 (263 SE2d 666) (1980); and Goss v. State, 255 Ga. 678, 680 (341 SE2d 448) (1986).
3. The trial court did not err in failing to employ the exact language of OCGA § 16-11-106 when instructing the jury on the firearms charge, see Mathis v. State, 153 Ga. App. 587 (266 SE2d 275) (1980), and the charge given adequately informed the jury of the essential elements of the offense.

Judgment affirmed.


All the Justices concur.

*480Decided September 26, 1994.
Charles C. Mayers, for appellant.
Daniel J. Craig, District Attorney, Charles R. Sheppard, Stacey R. Kasten, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Marla-Deen Brooks, Assistant Attorney General, for appellee.

 The crimes occurred on February 17, 1993. Buford was indicted on March 30, 1993, tried and found guilty on June 29, 1993, and sentenced on July 23, 1993. Buford filed his motion for new trial on August 9, 1993, and the trial court’s order denying the motion for new trial was filed on November 15, 1993. The court reporter certified the transcript on September 9, 1993. Buford filed his notice of appeal on November 29, 1993. The case was docketed in this court on January 31, 1994, and was submitted for decision on March 28, 1994.